DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-20 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double 

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 10,148,496.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 1 of the U.S. Patent No. 10,148,496 is that the claims of the instant application discloses method steps which are broader to the method steps of the U.S. Patent No. 10,148,496.
Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 10,148,496.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 8 of the instant application and claim 1 of the U.S. Patent No. 10,148,496 is that the claims of the instant application discloses method steps which are broader to the method steps of the U.S. Patent No. 10,148,496.
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of the U.S. Patent No. 10,148,496.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the U.S. Patent No. 10,880,160.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-20 of the instant application and claims 1-20 of the U.S. Patent No. 10,880,160 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 10,880,160.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 10,880,160.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 1 of the U.S. Patent No. 10,880,160 is that the claims of the instant application discloses method steps which are broader to the method steps of the U.S. Patent No. 10,880,160.
Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 10,880,160.  Although the conflicting claims are not identical, they are not patentably distinct from 
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of the U.S. Patent No. 10,880,160.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 14 of the instant application and claim 11 of the U.S. Patent No. 10,880,160 is that the claims of the instant application discloses steps which are broader to the steps of the U.S. Patent No. 10,880,160.

Claim Objections

Claims 1, 4, 7-8, 13-20 are objected to because of the following informalities: lack of terminology consistency

Claim 1, line 11, recites “via the device” and should be changed to -- via the device.--.

Claim 4, line 2, recites “process network traffic” and should be changed to -- process the network traffic --.

Claim 7, line 2, recites “one or more server” and should be changed to -- one or s--.  Similar changes are suggested for subsequent claims.

Claim 8, line 8, recites “of one or more functions” and should be changed to -- of the one or more functions --.

Claim 13, line 1, recites “the SDC controller” and should be changed to -- the [[SDC]] SDN controller --.
Claim 13, line 3, recites “of one or more functions of the device for the application” and should be changed to -- of the one or more functions of the device for the application.--.

Claim 14, line 13, recites “via the device” and should be changed to -- via the device.--.

Claim 17, line 3, recites “process network traffic” and should be changed to -- process the network traffic --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8, line 11, is rejected as being indefinite because the limitation “a parameter” renders the claim to be indefinite since it is not clear if the parameter is referring to the previously defined one or more parameters in claim 8, line 6, or if this “a parameter” is different new parameter? For examining purposes, Examiner is interpreting “a parameter” to be the same parameter as defined in claim 8, line 6. 

Claim 8, line 12, is rejected as being indefinite because the limitation “a function” renders the claim to be indefinite since it is not clear if the function is referring to the previously defined one or more functions in claim 8, line 6, or if this “a function” is different new function? For examining purposes, Examiner is interpreting “a function” to be the same function as defined in claim 8, line 6.

Claim 14, line 9, is rejected as being indefinite because the recitation “the connection” lacks clear antecedent basis, since the connection was not previously defined.  Dependent claims are also rejected for the same reason since they contain the same deficiency.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (2014/0108665, hereinafter Arora) in view of Bahadur et al. (9,450,817, hereinafter Bahadur).

Regarding claim 1, Arora discloses a method comprising:
establishing, by a device (Arora discloses the appliance 200) (Arora, para. 113), a connection (Arora discloses that the appliance provides a connection between the clients and servers within a network) (Arora, para. 95) with a software-defined-network (SDN) controller responsive to a first request to be configured via the SDN controller for an application (Arora discloses that the device receives a request for a resource identified by an IP address of the first network; the device or appliance 200 (i.e., application delivery controller) are in connection with the computing device (i.e., client, server, or other appliances)) (Arora, para. 198);
receiving, by the device from the SDN controller via the connection, a second request to configure the parameter for at least the function provided by the device (Arora discloses that the function can lead to different cores running at different levels of performance or loads) (Arora, para. 208); and
configuring, by the device, the parameter for at least the function of the device to process network traffic of the application communicated via the device (Arora discloses that the cores 505 handles the processing of the received and transmitted data packets based on the performance or load) (Arora, para. 215).
Arora does not explicitly disclose wherein the SDN controller has access to a device model corresponding to the device and identifying a parameter for configuring at least a function provided by the device.
In analogous art, Bahadur teaches wherein the SDN controller has access to a device model corresponding to the device and identifying a parameter for configuring at least a function provided by the device (Bahadur discloses that the mobile services adapter 85 can configure each node in the path (device model) with the appropriate parameters, and also provide the parameter information to the requesting mobile device or other device to allow that device to perform signaling (functions) and setup based on the parameters (configuration parameters); the SDN controller receives a request from a user application and configure devices in a network based on the request; the network configuration conforms to the network topology and the network device states to satisfy the request) (Bahadur, Fig. 8; col. 11, lines 24-44; col. 33, line 54-col. 34, line 33).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Bahadur related to a device model and configuration parameters for the functions by the device and to combine with Arora in order to increase the efficiency of allocating resources in the upcoming transfers associated with the function capabilities (Bahadur, col. 8, lines 46-62).

Regarding claim 2, Arora and Bahadur discloses the method of claim 1, further comprising receiving, by the device, the first request to establish the connection from the SDN controller (Arora discloses that the appliance provides a connection between the clients and servers within a network) (Arora, para. 95).

Regarding claim 3, Arora and Bahadur discloses the method of claim 1, further comprising receiving, by the device, the second request, to configure a policy for the application, the policy configuring the parameter for at least the function provided by the device for the application (Arora discloses that the policy engine 236 provides a configuration to allow the user to identify, specify, define, or configure a policy (i.e., logic, rules, functions, operations, etc.)) (Arora, para. 138).

Regarding claim 4, Arora and Bahadur discloses the method of claim 3, further comprising configuring using the device model and the policy, the parameter of the device for at least the function to process network traffic of the application communicated via the device (Arora discloses that the policy engine 236 provides a configuration to allow the user to identify, specify, define, or configure a policy (i.e., logic, rules, functions, operations, etc.)) (Arora, para. 138).

Regarding claim 6, Arora and Bahadur discloses the method of claim 1, further comprising identifying, by the device, the device model to the SDN controller (Bahadur discloses that the mobile services adapter 85 can configure each node in the path (device model) with the appropriate parameters, and also provide the parameter information to the requesting mobile device or other device to allow that device to perform signaling (functions) and setup based on the parameters) (Bahadur, col. 11, lines 24-44).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Bahadur related to identifying the device model and to combine with Arora and Bahadur in order to increase the efficiency of allocating resources in the upcoming transfers associated with the function capabilities (Bahadur, col. 8, lines 46-62).

Regarding claim 7, Arora and Bahadur discloses the method of claim 1, wherein the device is intermediary to one or more clients (Arora discloses a plurality of clients) (Arora, para. 31) and one or more server (Arora discloses a plurality of servers) (Arora, para. 31) and the network traffic of the application is communicated between the one or more clients and the one or more servers (Arora discloses that the device receives a request for a resource identified by an IP address of the first network; the device or appliance 200 (i.e., application delivery controller) are in connection with the computing device (i.e., client, server, or other appliances)) (Arora, para. 198).

Regarding claim 8, Arora discloses a method comprising:
establishing, between an software-defined-network (SDN) controller and a device intermediary to a plurality of clients and a plurality of servers, a connection (Arora discloses that the appliance provides a connection between the clients and servers within a network) (Arora, para. 95) to provision resources of the device for use by one or more applications (Arora discloses that the appliance provides the data of the applications to the clients and servers) (Arora, para. 86) associated with the SDN controller (Arora discloses that the device receives a request for a resource identified by an IP address of the first network; the device or appliance 200 (i.e., application delivery controller) are in connection with the computing device (i.e., client, server, or other appliances)) (Arora, para. 198);
generating, by the SDN controller, a request to configure one or more parameters of one or more functions of the device for an application of the one or more applications (Arora discloses that the device receives a request for a resource identified by an IP address of the first network; the device or appliance 200 (i.e., application delivery controller) are in connection with the computing device (i.e., client, server, or other appliances)) (Arora, para. 198), the one or more parameters of one or more functions (Arora discloses that the function can lead to different cores running at different levels of performance or loads) (Arora, para. 208); and
communicating, by the SDN controller via the connection, the request to the device to cause the device to configure, a parameter for at least a function of the device to process network traffic of the application communicated via the device (Arora discloses that the cores 505 handles the processing of the received and transmitted data packets based on the performance or load) (Arora, para. 215). 
Arora does not explicitly disclose the one or more parameters of one or more functions based at least on a device model of the device accessed the SDN controller.
In analogous art, Bahadur teaches the one or more parameters of one or more  (Bahadur discloses that the mobile services adapter 85 can configure each node in the path (device model) with the appropriate parameters, and also provide the parameter information to the requesting mobile device or other device to allow that device to perform signaling (functions) and setup based on the parameters (configuration parameters); the SDN controller receives a request from a user application and configure devices in a network based on the request; the network configuration conforms to the network topology and the network device states to satisfy the request) (Bahadur, Fig. 8; col. 11, lines 24-44; col. 33, line 54-col. 34, line 33).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Bahadur related to a device model and configuration parameters for the functions by the device and to combine with Arora in order to increase the efficiency of allocating resources in the upcoming transfers associated with the function capabilities (Bahadur, col. 8, lines 46-62).

Regarding claim 9, Arora and Bahadur discloses the method of claim 8, wherein the device model is installed on the SDN controller (Bahadur discloses that the mobile services adapter 85 can configure each node in the path (device model) with the appropriate parameters, and also provide the parameter information to the requesting mobile device or other device to allow that device to perform signaling and setup based on the parameters; the SDN controller receives a request from a user application and configure devices in a network based on the request) (Bahadur, col. 11, lines 24-44; col. 33, line 54-col. 34, line 33).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Bahadur related to a device model and configuration parameters for the functions by the device and to combine with Arora and Bahadur in order to increase the efficiency of allocating resources in the upcoming transfers associated with the function capabilities (Bahadur, col. 8, lines 46-62).

Regarding claim 11, Arora and Bahadur discloses the method of claim 8, wherein the request is generated to include definitions of the one or more functions based on the device model (Arora discloses application programming interface (API) (function definitions) is any type and form of interfaces for receiving, obtaining, providing, or accessing any information and data related to network communications) (Arora, para. 166).

Regarding claim 12, Arora and Bahadur discloses the method of claim 8, further comprising maintaining, by the SDN controller, an application profile, the application profile including one or more application policies for handling traffic between the plurality of clients and the plurality of servers for the one or more applications (Bahadur discloses that the SDN controller receives a request from a user application (application) and configure devices in a network based on the request; the network configuration conforms to the network topology and the network device states to satisfy the request; the controller uses the network device protocol interfaces (profiles) to program the network device state information to the network devices to program the network configuration in the network) (Bahadur, Fig. 8; col. 33, line 54-col. 34, line 33).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Bahadur related to an application profile with application policies for handling traffic and to combine with Arora and Bahadur in order to increase the efficiency of network performance and processing load in the upcoming transfers associated with the application profiles (Bahadur, col. 8, lines 46-62).

Regarding claim 13, Arora and Bahadur discloses the method of claim 12, further comprising communicating, by the SDC controller, the request identifying the one or more application policies to configure the one or more parameters of one or more functions of the device for the application (Bahadur discloses that the SDN controller receives a request from a user application (application) and configure devices in a network based on the request; the network configuration conforms to the network topology and the network device states to satisfy the request; the controller uses the network device protocol interfaces (profiles) to program the network device state information to the network devices to program the network configuration in the network) (Bahadur, Fig. 8; col. 33, line 54-col. 34, line 33).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Bahadur related to an application profile with application policies for handling traffic and to combine with Arora and Bahadur in order to increase the efficiency of network performance and (Bahadur, col. 8, lines 46-62).

Regarding claim 14, Arora discloses a system comprising:
a device (Arora discloses the appliance 200) (Arora, para. 113) comprising one or more processors, coupled to memory and in communication over a network with a software-defined-network (SDN) controller, the device configured to:
establish, responsive to a first request to be configured via the SDN controller for an application (Arora discloses that the appliance provides the data of the applications to the clients and servers) (Arora, para. 86), and identifying a parameter for configuring at least a function provided by the device (Arora discloses that the device receives a request for a resource identified by an IP address of the first network; the device or appliance 200 (i.e., application delivery controller) are in connection with the computing device (i.e., client, server, or other appliances)) (Arora, para. 198);
receive, from the SDN controller via the connection, a second request to configure the parameter for at least the function provided by the device (Arora discloses that the function can lead to different cores running at different levels of performance or loads) (Arora, para. 208); and
configure, based at least on the device model, the parameter for at least the function of the device to process network traffic of the application communicated via the device (Arora discloses that the cores 505 handles the processing of the received and transmitted data packets based on the performance or load) (Arora, para. 215).
Arora does not explicitly disclose wherein the SDN controller has access to a 
In analogous art, Bahadur teaches wherein the SDN controller has access to a device model corresponding to the device (Bahadur discloses that the mobile services adapter 85 can configure each node in the path (device model) with the appropriate parameters, and also provide the parameter information to the requesting mobile device or other device to allow that device to perform signaling (functions) and setup based on the parameters (configuration parameters); the SDN controller receives a request from a user application and configure devices in a network based on the request; the network configuration conforms to the network topology and the network device states to satisfy the request) (Bahadur, Fig. 8; col. 11, lines 24-44; col. 33, line 54-col. 34, line 33).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Bahadur related to a device model and configuration parameters for the functions by the device and to combine with Arora in order to increase the efficiency of allocating resources in the upcoming transfers associated with the function capabilities (Bahadur, col. 8, lines 46-62).

Regarding claim 15, Arora and Bahadur discloses the system of claim 14, wherein the device is further configured to receive first request to establish the connection from the SDN controller (Arora discloses that the appliance provides a connection between the clients and servers within a network) (Arora, para. 95).

Regarding claim 16, Arora and Bahadur discloses the system of claim 14, wherein (Arora discloses that the policy engine 236 provides a configuration to allow the user to identify, specify, define, or configure a policy (i.e., logic, rules, functions, operations, etc.)) (Arora, para. 138).

Regarding claim 17, Arora and Bahadur discloses the system of claim 16, wherein the device is further configured to configure, using the device model and the policy, the parameter of the device for at least the function to process network traffic of the application communicated via the device (Arora discloses that the policy engine 236 provides a configuration to allow the user to identify, specify, define, or configure a policy (i.e., logic, rules, functions, operations, etc.)) (Arora, para. 138).

Regarding claim 19, Arora and Bahadur discloses the system of claim 14, wherein the device is further configured to identify the device model to the SDN controller (Bahadur discloses that the mobile services adapter 85 can configure each node in the path (device model) with the appropriate parameters, and also provide the parameter information to the requesting mobile device or other device to allow that device to perform signaling (functions) and setup based on the parameters) (Bahadur, col. 11, lines 24-44).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Bahadur related to identifying the device model and to combine with Arora and Bahadur in order to increase (Bahadur, col. 8, lines 46-62).

Regarding claim 20, Arora and Bahadur discloses the system of claim 14, wherein the device is intermediary to one or more clients (Arora discloses a plurality of clients) (Arora, para. 31) and one or more server and the network traffic of the application is communicated between the one or more clients and the one or more servers (Arora discloses a plurality of servers) (Arora, para. 31).

Claims 5, 10, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arora and Bahadur as applied to claims 1 and 11 above, and further in view of Choudhary et al. (2012/0166483, hereinafter Choudhary).

Regarding claim 5, Arora and Bahadur discloses the method of claim 1, but does not explicitly disclose wherein the second request is generated to be interpreted by the device based on the device model.
In analogous art, Choudhary teaches wherein the second request is generated to be interpreted by the device based on the device model (Choudhary discloses that the configuration interface allows a user to specify policies or settings related to one or more network devices; the configuration interface enables the user to configure and/or specify one or more appliances to apply a given policy, policy group, setting to, the number of appliances to share a configuration profile; the configuration interface collects information from a file, input, or receive/retrieve configuration information over a network) (Choudhary, Fig. 7F; para. 322-323).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Choudhary related to the request to be interpreted by the device based on the device model and to combine with Arora and Bahadur in order to enhance the convenience to configure the appliance(s) with supporting the requested features, or reconfigure the appliance(s) to support the requested features (Choudhary, Fig. 7F; para. 322-323).

Regarding claim 10, Arora and Bahadur discloses the method of claim 8, but does not explicitly disclose wherein the request is generated to be interpreted by the device based on the device model.
In analogous art, Choudhary teaches wherein the request is generated to be interpreted by the device based on the device model (Choudhary discloses that the configuration interface allows a user to specify policies or settings related to one or more network devices; the configuration interface enables the user to configure and/or specify one or more appliances to apply a given policy, policy group, setting to, the number of appliances to share a configuration profile; the configuration interface collects information from a file, input, or receive/retrieve configuration information over a network) (Choudhary, Fig. 7F; para. 322-323).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Choudhary related to the request to be interpreted by the device based on the device model and to combine with Arora and Bahadur in order to enhance the convenience to configure the (Choudhary, Fig. 7F; para. 322-323).

Regarding claim 18, Arora and Bahadur discloses the system of claim 14, but does not explicitly disclose wherein the second request is generated to be interpreted by the device based on the device model.
In analogous art, Choudhary teaches wherein the second request is generated to be interpreted by the device based on the device model (Choudhary discloses that the configuration interface allows a user to specify policies or settings related to one or more network devices; the configuration interface enables the user to configure and/or specify one or more appliances to apply a given policy, policy group, setting to, the number of appliances to share a configuration profile; the configuration interface collects information from a file, input, or receive/retrieve configuration information over a network) (Choudhary, Fig. 7F; para. 322-323).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Choudhary related to the request to be interpreted by the device based on the device model and to combine with Arora and Bahadur in order to enhance the convenience to configure the appliance(s) with supporting the requested features, or reconfigure the appliance(s) to support the requested features (Choudhary, Fig. 7F; para. 322-323).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
12/03/2021